Order filed, July 11, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00482-CV
                                 ____________

           HA THI MANNING A/K/A ROSE MANNING, Appellant

                                         V.

   SOHAIL YOUSEF AND AMARENA SALON & DAY SPA, LLC D/B/A
              ARENA SALON & DAY SPA, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-48551


                                      ORDER

      The reporter’s record in this case was due June 30, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Annette Peltier, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM